ORDER
TALLMAN, Circuit Judges.
This Court hereby appoints Professor Erwin Chemerinsky of the University of *1120Southern California Law School to serve as amicus curiae and requests that the parties and amici submit supplemental briefs on the following issues:
(1) Does the Court have the authority to consider the constitutionality of IRC § 107(2)? Cf. Dickerson v. United States, 530 U.S. 428, 441 n. 7, 120 S.Ct. 2326, 147 L.Ed.2d 405 (2000); United States Nat’l Bank v. Indep. Ins. Agents, 508 U.S. 439, 447-48, 113 S.Ct. 2173, 124 L.Ed.2d 402 (1993); Lyng v. Northwest Indian Cemetery Protective Assoc., 485 U.S. 439, 445-47, 108 S.Ct. 1319, 99 L.Ed.2d 534 (1988).
(2) If so, should the Court exercise that authority?
(3) Is section 107(2) constitutional under the Establishment Clause? Cf. Texas Monthly, Inc. v. Bullock, 489 U.S. 1, 109 S.Ct. 890, 103 L.Ed.2d 1 (1989).
The supplemental briefs shall be submitted within 45 days f the date of this order and shall be limited to 10,000 words. Reply briefs of not more than 5,000 words may be submitted within 21 days of the due date of the supplemental briefs.